Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 1 of 23 PageID #: 325
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 2 of 23 PageID #: 326



                  SETTLEMENT AGREEMENT AND RELEASE/WAIVER

                                Kozlov, et al. v. Brown University
                U.S.D.C. for the District of Rhode Island, C.A. No. 1: 19-cv-00028

          This Settlement Agreement and Release/Waiver (the "Agreement") is entered into by and
 between named plaintiffs Maxwell Kozlov and Benjamin Bosis ("Plaintiffs") and defendant
 Brown University ("Defendant") (referred to herein individually as "Party" and collectively as
 " Parties"), subject to the approval of the U.S . District Court for the District of Rhode Island, and
 subject to the additional contingencies set forth herein.

                                             RECITALS

         WHEREAS, on or about January 24, 2019, Plaintiffs commenced an action by filing a
 Complaint in the U.S. District Court for the District of Rhode Island (the "Court"), captioned
 Maxwell Kozlov & Benjamin Bos is v. Brown University, CA . No. 1: I 9-cv-00028 (the "Action"),
 in which they alleged that Defendant violated the Fair Labor Standards Act, 29 U.S.C. § 201 , et
 seq. ("FLSA"), and Rhode Island law, by failing to pay overtime for hours worked in excess of
 40 hours per workweek, failed to pay for all hours worked, failed to pay for allegedly
 compensable on-call time, and failed to pay a minimum of three hours for shifts that were shorter
 than three hours in length in violation of Rhode Island law;

         WHEREAS, Plaintiffs purport to assert their claims in the Action on behalf of a group of
 allegedly "similarly situated" employees as a putative collective action under the FLSA;

         WHEREAS, on January 28, 2019, Plaintiffs filed a Motion for Conditional Collective
 Action Certification (docket entry 6 in the Action), seeking leave of Court to send notice to
 potential opt-in participants in Plaintiffs' putative collective action FLSA claim, along with
 related requests pertaining to such conditional certification (the "Certification Motion"),
 including the tolling of the statute of limitations under the FLSA on any claims that may be
 asserted on behalf of opt-in participants in the Action;

         WHEREAS, the Defendant has opposed the Certification Motion;

         WHEREAS, when the Parties represented to the Court that they anticipated filing this
 Settlement Agreement and Release/Waiver and requesting Preliminary Approval as discussed in
 more detail in Section 6 below, the Court denied without prejudice the pending motion in
 anticipation of the Parties filing appropriate pleadings seeking approval of the settlement and
 conditional certification;

        WHEREAS, as a result of information provided by Maxwell Kozlov, the Rhode Island
 Department of Labor and Training (" DL T") commenced proceedings pertaining to the
 Defendant's compliance with certain Rhode Island laws pertaining to payment of wages and
 hours of work, bearing docket number LS# 2018-359 (the " DLT Matter");
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 3 of 23 PageID #: 327



        WHEREAS, on April 25, 2019, the Parties conducted a full-day, in-person mediation
 session with mediator D. Charles Stohler, Esq. (the " Mediation"), and engaged in lengthy
 negotiations after the mediation, both directly and through the mediator;

         WHEREAS, as a result of such mediation and good faith, arms-length negotiations, the
 Parties ultimately reached an agreement to resolve all disputes between them on the terms and
 conditions set forth herein (the "Settlement");

         WHEREAS, Plaintiffs, through their counsel, made a thorough and independent
 investigation of the facts and law relating to the controversies between the Parties;

         WHEREAS, in agreeing to the Settlement embodied in this Agreement, Plaintiffs
 considered: (i) the facts developed during their investigation and the law applicable thereto; (ii)
 the attendant risks of continued litigation and the uncertainty of the outcome of their claims; (iii)
 the desirability of permitting the Settlement to be consummated according to the terms of this
 Settlement; and (iv) the conclusion of Plaintiffs that the terms and conditions of this Settlement
 are fair, reasonable, adequate, and that it is in the best interests of Plaintiffs and the Potential
 Collective Action Plaintiffs (as defined below) to settle their claims against Defendant as set
 forth herein; and,

         WHEREAS, Defendant denies the material allegations of Plaintiffs' Complaint,
 including all allegations of wrongdoing, fault, liability, or damage to Plaintiffs and the Potential
 Collective Action Plaintiffs; denies that it engaged in any wrongdoing; denies that it committed
 any violation of law; denies that it acted improperly in any way; maintains that it acted
 reasonably and in good faith at all times; and believes the Action has no merit, but is entering
 into this Settlement solely because the proposed Settlement would eliminate the burden, risk, and
 expense of further litigation.

         NOW THEREFORE, in consideration of the foregoing and other good and valuable
 consideration, the receipt and sufficiency of which is hereby acknowledged by each party to the
 other, IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs, Settlement
 Plaintiffs (as defined below), and Defendant, subject to the final approval by the Court and the
 other conditions set forth herein, Plaintiffs' and the Settlement Plaintiffs' claims against
 Defendant shall be settled, compromised, and dismissed, on the merits and with prejudice, and
 that the Released Claims (as defined below) shall be finally and fully compromised, settled and
 dismissed as to the Releasees (as defined below), in the manner and upon the terms and
 conditions hereafter set forth.

                                   TERMS AND CONDITIONS

                                            DEFINITIONS


        1.    Capitalized terms used in this Agreement shall have the meanings ascribed to
 them herein. In addition, the following capitalized terms shall have the meanings specified
 below:



                                             Page 2of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 4 of 23 PageID #: 328



                  (a)    "Administrative Costs" means the amount to be paid to the Administrator
 for all costs in connection with consummating the terms of this Agreement.

                (b)     " Administrator" will be a third-party administrator chosen by mutual
 agreement by the Parties that will be charged with administering this Agreement, in concert with
 the Parties' counsel. The Administrator shall act as the agent for the Parties for all the purposes
 set for in Section 8 below, including, in particular, providing notice to Potential Collective
 Action Plaintiffs, holding and disbursing funds from the Settlement Account, and providing
 information and updates to the Parties relative thereto.

                 (c)     "Effective Date" means the first business day following the date that the
 Court' s final approval of the Settlement is finally affirmed on appeal and/or is no longer subject
 to appeal or certiorari, and the time for any petition for re-argument, appeal , or review, by
 certiorari or otherwise, has expired (i.e., thirty-one days from final approval). The Parties agree
 to waive all rights to appeal upon entry of a Final Approval Order and dismissal of the case with
 prejudice on the terms set forth herein.

                 (d)    "Final Approval Order" means the Order issued by the Court, that the
 Parties agree to eventually seek, following the execution of this Agreement and implementation
 of the terms thereof, resulting in the dismissal with prejudice of all claims alleged against
 Defendant and the other Releasees in the Action.

                  (e)    "Gross Settlement Amount" means the amount of no more than Six
 Hundred and Twenty-Thousand Dollars and No Cents ($620,000.00) to be paid by Defendant in
 connection with the Settlement, and which shall include, without limitation, attorneys ' fees
 (subject to approval by the Court); compensation of the Plaintiffs and the Settlement Plaintiffs,
 all interest, liquidated and/or multiple damages; incentive payments to the Plaintiffs; and all
 distributions to the Settlement Plaintiffs subject to approval by the Court. This amount shall not
 include the Administrative Costs or any administrative fee or penalty or other payments assessed
 or imposed by the DL T or the employer payroll and/or other related taxes associated with the
 payment of a portion of the settlement amount as W-2 income as provided herein, for which
 Defendant shall also be responsible.

                (f)     " Plaintiffs ' Counsel" means Richard A. Sinapi and Sinapi Law Associates,
 Ltd.

              (g)     "Potential Collective Action Plaintiffs" means current and former
 student-employees of Brown who worked at any time between January 24, 2016 and
 October 18, 2018 as a Student Unit Manager, Student Assistant Unit Manager, and/or
 Student Unit Supervisor in the Cashiers, Carts or Blue Room Units of Brown University
 Dining Services (" BuDS").

                 (h)    ·'Prohibited Action" means any action or proceeding (regardless of
 jurisdiction or venue) seeking any form of relief, recovery, or remedy, whether legal, equitable,
 or otherwise, brought on an individual basis, a group or collective basis, or on a class-wide basis
 or on any other putative or purported " representative" basis (including, but not limited to, any



                                            Page 3of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 5 of 23 PageID #: 329



 claims brought on a "representative," "derivative" and/or "private attorney general" basis),
 against any of the Releasees based upon or arising out of the Released Claims.

                (i)    "Released Claims" means all actions, claims, demands or causes of action,
 whether known or unknown, contingent or absolute, arising in whole or in part out of hours
 worked for BuDS, that have been or could have been raised on behalf of Settlement Plaintiffs in
 the Action based on the factual allegations asserted in the Action or relating to hours of work or
 the payment of any form of wages of any kind, including without limitation minimum shift pay,
 minimum wage, overtime, or entitlement to benefits of any kind, whether pursuant to statute,
 regulation, common law or otherwise, including without limitation any claims pursuant to the
 FLSA, and Rhode Island or other state, federal , or local law, arising at any time from the
 beginning of time through October 18, 2018.

                U)     "Releasees" and "Released Parties" means Defendant Brown University,
 including the Corporation, its Trustees, Fellows, officers, employees, representatives, and agents.

                (k)     The "Settlement Account" means the qualified settlement account
 controlled by the Administrator at a federally insured bank, mutually acceptable to the Parties
 and to the Administrator, into which the Gross Settlement Amount is or will be deposited. No
 other funds shall be commingled within the Settlement Account.

                (l)    "Settlement Plaintiffs" means the Plaintiffs and those Potential Collective
 Action Plaintiffs who elect to participate in the settlement.

               (m)     "Settlement Period" means the period from January 24, 2016 through
 October 18, 2018.

                                   NO ADMISSION OF LIABILITY


         2.     Defendant expressly denies any wrongdoing or any violation of federal or state
 law as alleged in the Action and maintains that at all times it acted reasonably and in good
 faith. Nothing contained in this Agreement shall be construed as an admission of any liability
 by any Party, and all Parties agree not to offer this Agreement as evidence or otherwise use it
 in any judicial or administrati ve proceeding, except that this Agreement may be introduced in
 any proceeding for the sole purpose of enforcing its terms or by Defendant in a proceeding
 seeking indemnity or contribution in connection with the Action and Settlement, or by
 Defendant in seeking to have the DLT Matter resolved.

                                      SETTLEMENT AMOUNT

        3.      Settlement Amount. The Gross Settlement Amount of no more than Six
 Hundred and Twenty-Thousand Dollars and No Cents ($620,000.00) is the total of the sums of
 Four Hundred Fifty Thousand Dollars and No Cents ($450,000.00) to be paid to Potential
 Collecti ve Action Plaintiffs, Five Thousand Dollars and No Cents ($5 ,000.00) to be paid to
 Named Plaintiffs as incentive payments, and One Hundred Sixty-Five Thousand Dollars and
 No Cents ($165 ,000.00) to be paid to Plaintiffs' Counsel for counsel fees and costs. Defendant
 will pay the Gross Settlement Amount as consideration for the dismissal of the Action with

                                            Page 4of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 6 of 23 PageID #: 330



 prejudice and release of the Released Claims. The Gross Settlement Amount shall be
 Defendant's total obligation to Plaintiffs, Settlement Plaintiffs, and Plaintiffs' Counsel arising
 out of the Action; provided, nevertheless, it is expressly agreed and understood that Defendant
 shall also be responsible for the additional cost of the employer payroll and/or other related
 taxes associated with the payment of a portion of the settlement amount as W-2 income as
 provided herein, which shall not be deducted or paid out of the Gross Settlement Amount.
 Defendant shall also pay the costs incurred by the Parties ' for the Mediation. Plaintiffs affirm
 that the Gross Settlement Amount and the other consideration provided by this Agreement
 compensates them and the Settlement Plaintiffs fully on a compromise basis for all wages and
 other monies, including interest, to which they may be entitled, and that they are entitled to no
 additional monies from Releasees based on the factual allegations asserted in the Action or the
 payment of any form of wages of any kind, including without limitation minimum shift pay,
 minimum wage, overtime, and entitlement to benefits of any kind, arising in whole or in part
 out of hours worked for BuDS from the beginning of time through October 18, 2018.

         4.      Distribution of Gross Settlement Amount. The Gross Settlement Amount will
 be distributed in the following manner.

                 (a)    Contingent on receipt by the Administrator of a completed, current IRS
 Form W-9 from Plaintiffs' Counsel, the agreed upon attorneys ' fees and litigation costs will be
 paid to Plaintiffs' Counsel. Consistent with the requirements of applicable law, Defendant will
 pay Plaintiffs' Counsel One Hundred Sixty-Five Thousand Dollars and No Cents ($165 ,000.00)
 in counsel fees and costs. Any attorneys ' fees and litigation costs shall be paid from the Gross
 Settlement Amount and shall not increase the total amount paid by Defendant in connection with
 the Settlement above the Gross Settlement Amount.

                 (b)    Any Court-approved incentive payments will be paid to Plaintiffs as
 approved and/or directed by the Court. Upon approval of the Settlement, Defendant will pay
 Plaintiffs an incentive payment of Five Thousand Dollars and No Cents ($5 ,000.00) in total,
 divided equally between the two named Plaintiffs. These incentive payments, if approved by the
 Court, shall be paid from the Gross Settlement Amount and shall not increase the total amount
 paid by Defendant in connection with the Settlement above the Gross Settlement Amount.

                (c)    Distribution of individual awards to Plaintiffs and to Settlement Plaintiffs
 shall be made in accordance with the terms of Section 13, below.

                              SETTLEMENT APPROVAL PROCEDURES


         5.     Contingency of Agreement. This Agreement will become final and effective
 only upon the occurrence of all of the following events: (a) this Agreement is executed by
 Plaintiffs and Defendant; (b) the Court approves the material terms of the Settlement as set
 forth in this Agreement and enters, without material change, the Preliminary Approval Order
 attached to the Motion for Preliminary Approval (as described below); (c) the Notice (as
 defined below) is sent to the Potential Collective Action Plaintiffs by the Administrator; (d)
 Potential Collective Action Plaintiffs are afforded the opportunity to consent to the settlement;
 (e) the Court enters, without material change, the Final Approval Order attached hereto as


                                           Page 5 of 14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 7 of 23 PageID #: 331



 Exhibit A; and (f) the time period for any appeal or other challenge to the Final Approval
 Order expires.

        6.      Settlement Aooroval Procedures. This Settlement requires approval by the
 Court in the Action. The Parties agree to the following steps in the sequence set forth below to
 effectuate the Settlement and to obtain Court approval. The Parties and their attorneys agree to
 cooperate fully and to use all reasonable efforts and due diligence to effectuate the terms and
 conditions of this Agreement, including the execution of all necessary documents, in order to
 obtain approval of the Settlement.

                 (a)     Preliminarv Approval. Simultaneously with the Parties' review and
 execution of this Agreement, the Parties have prepared a Joint Motion for Preliminary Approval
 of the Settlement (the "Preliminary Approval Motion"). The Preliminary Approval Motion seeks
 approval of the terms of this Agreement, including the attorneys ' fees to Plaintiffs' Counsel and
 the incentive payments to Plaintiffs set forth in Section 4, above. The Preliminary Approval
 Motion also seeks conditional certification of the class and approval of a Notice of Lawsuit and
 Proposed Collective Action Settlement ("Notice") and Consent to Join and Release Form
 ("Consent Form") in a form approved by Plaintiffs' Counsel and Defendant. The Notice informs
 Potential Collective Action Members of the Settlement, describes the scope of the Released
 Claims and describes the process for participating in the Settlement. The form, content, timing,
 and all other aspects of the Notice and Consent Form (as described below) have been negotiated
 and agreed upon by the Parties, as appended to the Preliminary Approval Motion. Either Party
 may seek a determination by the Court regarding any potential follow-up notice required in the
 event that the rate of participation by Settlement Plaintiffs is unexpectedly low.

                        ( 1)     Counsel for the Parties will communicate with the clerk of the
 Court and make any further filings necessary to secure the approval of their request, including a
 request for a hearing, if it appears to counsel for either party that such a hearing is necessary to
 obtain prompt approval.

                         (2)    This Agreement shall become null and void in the event that the
 Court fails to enter the Preliminary Approval Order in substantially the same form agreed to by
 the Parties. However, the Parties agree to work cooperatively to address any concerns raised by
 the Court, provided that they do not change the material terms of the Parties' Agreement. If
 preliminary approval is not granted, this Agreement shall not be deemed to prejudice in any way
 any of the Parties' rights, and the Parties shall be restored to their respective positions in the
 Action, as they existed immediately prior to the Parties ' agreement-in-principle of May 28, 2019,
 on which this Agreement is based, as well as and including continuation of the tolling period
 through the date of the Court' s subsequent determination of the Plaintiffs' renewed Motion for
 Conditional Collective Action Certification, for an Expedited Hearing on the same, and for
 Expedited Court Facilitation of Notice Pursuant to 29 U.S.C. § 216(8). Further, in the event that
 the Court fails or declines to approve the Parties ' Settlement, the Parties agree that neither this
 Agreement, nor the terms contained herein may be used for any purpose whatsoever in the
 Action or any other legal proceeding.

                (b)   Final Aooroval.      The Parties shall jointly prepare and, upon the
 expiration of the Opt-In Period (as defined below), the Parties shall file a Motion for Final

                                            Page 6of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 8 of 23 PageID #: 332



 Approval of the Settlement, which will be consistent with the terms of this Agreement and the
 Court' s Preliminary Approval and shall seek entry of a Final Approval Order.

              DISMISSAL OF DEPARTMENT OF LABOR AND TRAINING COMPLAINT


         7.      Upon entry of the Preliminary Approval Order, Kozlov agrees immediately and
 formally to withdraw his complaint at the DL T and state his intention not to participate in any
 further proceedings pertaining to the DL T Matter except to the extent compelled by subpoena
 or other lawful order or process. Defendant shall be solely responsible for payment of any
 fees, penalties, assessments, or other sums imposed or assessed by the DL T arising out of the
 DLT Matter and/or any legal proceedings relative to the resolution of the DL T Matter. Under
 no circumstances will the Gross Settlement Amount be reduced on account of any payment
 obligations imposed on the Defendant on account of the DL T Matter or otherwise. As part of
 the consideration underlying this Agreement, Kozlov agrees that he and his counsel shall
 reasonably cooperate with Defendant in seeking the DL T's approval of an agreed statement of
 facts discussed by the Parties and the DLT during the June I 0, 2019 telephonic settlement
 conference in the DLT Matter. Kozlov agrees that he and his counsel will take no steps to
 interfere with Defendant's efforts to secure dismissal of the DL T proceeding or with
 Defendant's efforts to avoid the imposition of fees, penalties, or assessments in conjunction
 with such dismissal , including making no objection to any agreed statement of facts entered
 into by Defendant and DLT, provided that Kozlov has been dismissed from the DL T
 proceeding, otherwise Kozlov may refuse to assent to any factual matters stated therein that are
 false , misleading, or untrue or the application of which may estop or potentially estop or
 otherwise prevent or impede or potentially prevent or impede Plaintiffs from fully prosecuting
 and obtaining full relief in the Action should the Parties' Settlement not be approved by the
 Court or from receiving the full benefit of the Parties' Settlement if approved by the Court.

                         SETTLEMENT ADMINISTRATION PROCEDURES


         8.     Retention of Administrator. Defendant shall retain the Administrator as soon
 as practicable, upon agreement by the Parties, for purposes of providing notice to Potential
 Collective Action Plaintiffs, assisting Plaintiffs in calculating the payments owed to each
 Settlement Plaintiff, distributing payments to Plaintiffs, Plaintiffs ' Counsel, and Settlement
 Plaintiffs, and undertaking required tax reporting on all such payments. All Administrative
 Costs of the Administrator shall be paid by Defendant. The Administrator shall promptly
 respond to reasonable requests and/or inquiries made by the Parties and shall provide periodic
 reports that, among other things, identify all the Settlement Plaintiffs, identify the Settlement
 Plaintiffs to whom payments have been made or payments are owed, identify all Potential
 Collective Action Plaintiffs, in particular those who have not yet opted in, and itemize the
 funds distributed and remaining within its possession.

         9.     Provision of Data to Administrator. Within fourteen (14) days of receiving an
 Order of Preliminary Approval of the Settlement from the Court, Defendant, to the extent it
 can reasonably locate such information in its business records, will provide to the
 Administrator and Plaintiffs' Counsel a spreadsheet that contains the names and employee
 identification numbers of the Potential Collective Action Plaintiffs and their last known
 mailing address, email address, and any other electronic or other address or means/manner of

                                           Page 7of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 9 of 23 PageID #: 333



 customary communication of which Defendant is aware (the " Settlement Class List"). The
 Administrator and Plaintiffs ' Counsel shall be instructed to keep this data confidential and use
 it onl y for purposes of ensuring the provision of proper notice and dissemination of payments
 to Potential Collective Action Plaintiffs.

         10.    Mailing of Notice. The Administrator will effectuate mailing and electronic
 delivery of the Notice and Consent Form, as agreed to by the Parties and/or approved by the
 Court. At a minimum, the Administrator will be instructed to send the Court-approved Notice
 and Consent Form by first class mail and email (collectively " mailing" or " mail") to Potential
 Collective Action Plaintiffs within five (5) days of receiving the Settlement Class List. Before
 mailing the Notice and Consent Form, the Administrator will be instructed to perform a
 physical and electronic address (collectively "address") update of the Settlement Class List
 through recognized address update databases. With regard to any Notices and Consent Forms
 that are returned to the Administrator as undeliverable, the Administrator will promptly notify
 both Parties of such returns and perform a customary database search or skip trace to locate a
 current mailing and/or email address as the case may be and, if a current address is located,
 shall promptly re-mail and/or email the settlement documents and notify the Parties of the new
 address or addresses. Defendant agrees to provide promptly all information within its
 possession and requested by the Administrator to research a correct address.

         11 .    Consent to Join . The Notice shall be accompanied by a form to be completed
 by Potential Collective Action Plaintiffs seeking to participate in the Settlement (the " Consent
 Form"). Potential Collective Action Plaintiffs shall have a period of one hundred eighty (180)
 days from the Administrator's mailing of the Notice to return the Consent Form to the
 Administrator and thereby become Settlement Plaintiffs. Any Potential Collective Action
 Plaintiffs who do not return a Consent Form within the Opt-In Period ("Non-Participants")
 shall recei ve no funds in connection with the Settlement from the Administrator and shall not
 be bound by this Agreement in any respect.

                    SETTLEMENT FUNDING AND DISTRIBUTION OF PAYMENTS


        12.     Funding of Settlement.

         (a)    Funding Date. Within fifteen (15) business days of the Effective Date, (the
 " Funding Date"), Defendant shall deposit the Gross Settlement Amount into the Settlement
 Account established by the Administrator pursuant to Section l 2(b), below. The funds in the
 Settlement Account shall remain the property of Defendant unless and until distributed in the
 manner provided in the Final Approval Order. Defendant shall not be required to deposit into
 the Settlement Account more than the Gross Settlement Amount.

         (b)     Settlement Account. With respect to the Settlement Account, the Administrator
 shall: ( 1) open and administer the Settlement Account in such a manner as to qualify and
 maintain the qualification of the Settlement Account as a "Qualified Settlement Fund" under
 Section 4688 of the Code and Treas. Reg. § l .468B- l ; (2) calculate, withhold, remit, and report
 each Settlement Plaintiff's share of applicable payroll taxes in connection with the Settlement
 Payment; (3) satisfy all tax reporting, return, and filing requirements with respect to the
 Settlement Account and any interest or other income earned by the Settlement Account; and (4)

                                           Page 8of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 10 of 23 PageID #: 334



 satisfy out of the Settlement Account all taxes (including any estimated taxes, interest, or
 penalties) with respect to the interest or other income earned by the Settlement Account. Fees,
 expenses, and costs incurred in connection with the opening and administration of the Settlement
 Account shall be treated as, and included in, the costs of administering the Settlement Account
 and as Administrative Costs. The Parties and the Administrator shall elect to treat the Settlement
 Account as coming into existence as a Qualified Settlement Fund on the earliest date set forth in
 26 CFR § 1.4688-1 U)(2)(i), and such election statement shall be attached to the appropriate
 returns as required by 26 C.F .R. § 1.4688-1 U)(2)(ii). The Parties agree to cooperate with the
 Administrator and one another as necessary to effectuate the terms of this Settlement Agreement.
 In no event shall the Administrator withdraw, transfer, pledge, impair, or otherwise make use of
 the funds in the Settlement Account except as expressly provided in this Agreement. In
 particular, no part of the Gross Settlement Amount shall be allocated to pay Administrative
 Costs. Finally, notwithstanding anything herein, it is expressly agreed and understood that
 Defendant shall be responsible for paying the employer payroll and/or other related taxes
 associated with the payment of a portion of the settlement amount as W-2 income as provided
 herein, which shall not be deducted or paid out of the Gross Settlement Amount.

         13.     Distributions to Plaintiffs and Settlement Plaintiffs.

                 (a)     Calculation of Distributions.        Individual awards to Plaintiffs and
  Settlement Plaintiffs will be calculated based on a formula, which shall take into account for
  each Settlement Plaintiff: (i) the length of time the worker was employed during the Settlement
  Period and (ii) their scheduled on call hours within the Settlement Period. The settlement
  amount will be apportioned in separate lump sums in the amount of $300,000 to the Supervisors
  and $150,000 to the Managers. For Managers and Assistant Managers, those amounts will then
  be fairly apportioned to each unit per semester during the relevant period (between January 24,
  2016 and October 18, 2018) based on the scheduled hours of operation of each unit. Each
  Manager (or Assistant Manager) will be compensated based on the number of semesters, or
  portion thereof, he or she was employed and the scheduled hours of operation of his or her unit,
  except that Managers and Assistant Managers in the Blue Room Unit are compensated for half of
  the Unit's scheduled hours of operation. After determining the on-call hours scheduled for each
  Supervisor, the total allocation of $300,000 will be divided by the total number of on-call
  supervisor hours in all three (3) units, resulting in an amount to be allocated per hour. Each
  Supervisor will then be compensated based on their total number of scheduled on-call hours each
  semester during the relevant period multiplied by the amount to be allocated per hour; however,
  all Managers and Superv isors shall receive not less than a minimum amount of $200.00. The
  Parties will cooperate to resolve any disputes relative to the allocation of the Gross Settlement
  Amount and will bring them to the Court' s attention for resolution only if they cannot be
  resolved amicably. A spreadsheet containing the proposed distribution to each Potential
  Collective Action Plaintiff is attached hereto as Exhibit B.

                 (b)     Payments to Settlement Plaintiffs. The Administrator will withhold from
  payments to Plaintiffs and Settlement Plaintiffs taxes and other sums payable by employees as
  required by state or federal law. The Parties agree that one half ( 1/2) of the award paid shall be
  treated as W-2 wages, and the remaining one-half ( 1/2) shall be treated as interest and/or
  liquidated damages for tax purposes reported to state and federal taxing authorities as non-wage
  income on IRS Form 1099 Misc (Box 3- 0ther income). Payments to Settlement Plaintiffs shall

                                             Page 9 of 14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 11 of 23 PageID #: 335



  be made by the Administrator within seven (7) days of the Funding Date. The Administrator
  shall be instructed to take reasonable steps to ensure that all Settlement Plaintiffs who do not
  cash their checks will not have payments pursuant to this Settlement Agreement reported to the
  IRS. The Administrator shall also provide tax reporting of attorneys ' fees payable in conjunction
  with the Settlement.

                 (c)   Incentive Payment to Plaintiffs. Any incentive payments awarded to
  Plaintiffs by the Court shall be distributed by the Administrator in separate checks mailed
  contemporaneously with the mailing of Settlement Payments and shall be allocated equally
  between W-2 wages and liquidated damages reported to state and federal taxing authorities as
  non-wage income on IRS Form 1099 Misc (Box 3- 0ther income).

                (d)      Expiration of Settlement Checks.             Each check issued by the
  Administrator shall expire ninety (90) days after it is issued. At the close of the 90-day period,
  the Administrator will issue a stop payment order on all uncashed or returned checks. In the
  event a Settlement Plaintiff reports a lost or destroyed check within the 90-day period, the
  Administrator shall issue a stop order on the original check and issue a new check. The
  Administrator will make reasonable efforts to determine why the checks were uncashed or
  returned and reissue the checks accordingly. In any event, the Administrator shall reissue a
  check upon request. A failure by a Settlement Plaintiff to deposit or cash a signed check within
  the time period allotted shall have no effect on that individual ' s release of claims pursuant to
  Section 14 or 15, provided that the Administrator shall have made reasonable efforts to
  determine why the checks were uncashed or returned and reissued the checks accordingly for the
  agreed upon consideration.

                (e)     Distribution of Remaining Settlement Funds. Forty-five (45) days after
  the settlement checks expire pursuant to Section 13(d) above, any funds remaining in the
  Settlement Account shall be tendered to the DL T in the form of checks made payable jointly to
  each Settlement Plaintiff who failed to deposit or cash a signed check or Non-Participant and the
  DLT.

                                       RELEASE AND WAIVER

          14.    General Release By Plaintiffs. Plaintiffs, by signing this Agreement and
  effective upon this Agreement' s Effective Date, hereby fully , forever, irrevocably and
  unconditionally release, discharge, and agree and covenant not to sue or bring any complaints,
  charges or claims against the Released Parties with respect to, any and all claims, charges,
  complaints, demands, actions, causes of action, sums of money, costs, losses, contracts,
  agreements, damages, obligations, liabilities, and expenses (including attorneys ' fees and
  costs), of every kind and nature whatsoever, whether known or unknown, either at law, in
  equity, or mixed, accruing from the beginning of time until the Plaintiff signs this Agreement,
  arising out of any matter or thing that has happened, developed, or occurred with respect to
  their employment with any Released Party, including, but not in limitation of the foregoing
  general terms, any claims, asserted or unasserted, arising from their employment with or
  separation from Defendant, specifically including any claims they may have under any federal
  or state, county or local labor, employment or discrimination laws including statutes, public
  policies, orders or regulations, including but not limited to (all as may have been amended): all

                                            Page 10of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 12 of 23 PageID #: 336



  claims that were raised or that could have been raised in the Action; claims pursuant to the Fair
  Labor Standards Act, the federal Worker Adjustment Retraining Notification Act ("WARN
  Act"), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991 , the Equal Pay
  Act of 1963, the Occupational Safety and Health Act of 1970, the Rehabilitation Act of 1973 ,
  the National Labor Relations Act of 1935, the Americans with Disabilities Act of 1990, the
  Family and Medical Leave Act of 1993, the Employee Retirement Security Act of 1974, all
  claims pursuant to Rhode Island law, or claims at common law, including but not limited to
  claims or suits arising prior to the signing of this Agreement relating to breach of an oral or
  written contract, wrongful discharge, misrepresentation, defamation, interference with
  prospective economic advantage, interference with contractual relationship, intentional and
  negligent infliction of emotional distress, negligence, and breach of the covenant of good faith
  and fair dealing, and loss of consortium by famil y members. It is expressly agreed and
  understood that this release is a GENERAL RELEASE . It is further expressly agreed and
  understood that this release does not release any claims, charges, complaints, demands, actions,
  causes of action, sums of money, costs, losses, contracts, agreements, damages, obligations,
  liabilities, and expenses (including attorneys ' fees and costs), of every kind and nature
  whatsoever, whether known or unknown, either at law, in equity, or mixed, accruing
  subsequent to the date that the Plaintiffs sign this Agreement.

         15.    Release Language on Notice. The Consent Form shall include the release of
  claims applicable to Settlement Plaintiffs substantially in the form set forth below:

         In consideration of the promises made in the Settlement Agreement, each
         Settlement Plaintiff hereby forever discharges and releases Brown University,
         including the Corporation, its Trustees, Fellows, officers, employees,
         representatives, and agents (collectively, the " Released Parties"), from any and
         all actions, claims, demands or causes of action, whether known or unknown,
         contingent or absolute, arising in whole or in part out of hours worked for
         BuDS, that have been or could have been raised on behalf of Settlement
         Plaintiffs in the Action based on the factual allegations asserted in the Action or
         relating to hours of work or the payment of any form of wages of any kind,
         including without limitation minimum shift pay, minimum wage, overtime, or
         entitlement to benefits of any kind, whether pursuant to statute, regulation,
         common law or otherwise, including without limitation any claims pursuant to
         the FLSA, and Rhode Island or other state, federal , or local law, arising at any
         time from the beginning of time through October 18, 2018.

          16.    Dismissal of Action. Upon entry of the Final Approval Order, all claims for
  relief asserted in the Action will be dismissed with prejudice and on the merits. All such
  dismissals shall be without costs to any party. Also, as of the entry date of the Final Approval
  Order, Plaintiffs and the Settlement Plaintiffs shall have, and by operation of the Final
  Approval Order shall be deemed to have, completely, voluntarily, knowingly, unconditionally
  and forever, released, acquitted, and discharged the Released Parties from the Released Claims
  as provided herein and shall be forever barred from commencing, instituting, or prosecuting
  any Prohibited Action.



                                           Page 11of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 13 of 23 PageID #: 337



                             CONFIDENTIALITY/NON-DISCLOSURE

         17.     Joint Statement of the Parties. The Parties have jointly prepared a statement
 regarding the Action and the Settlement, appended hereto as Exhibit C (the "Joint
 Statement"). The Parties may physically or electronically post or distribute the Joint Statement
 in their discretion. Plaintiffs shall make no other statements to any person or entity regarding
 the Action, the Settlement, or the Agreement, other than to refer any such person or entity to
 the Joint Statement or to state that Plaintiffs' claims against Defendant have been resolved or
 words to like effect. Should any of the Released Parties make any statement that contradicts,
 conflicts, or is otherwise incongruous with the content, intent, and/or purpose of the Joint
 Statement, the Plaintiffs may notify Defendant and request that appropriate remedial action be
 taken, including issuance of an appropriate corrective public statement. The foregoing
 limitation applies only to the two named Plaintiffs and shall expire three (3) years from the
 date that this Agreement is signed.

                                      OTHER PROVISIONS

        18.    Governing Law. This Agreement and all exhibits hereto and any related
 settlement document shall be governed and interpreted in accordance with the laws of the State
 of Rhode Island, without regard to the conflict of law provisions thereof.

          19.    Complete Agreement. This Agreement, along with all exhibits hereto or
  contemplated herein, constitutes the entire agreement and understanding of the Parties and
  supersedes any prior agreements or understanding between the Parties with respect to the
  Settlement. The Settlement is not subject to any term or condition not contained in this
  Agreement. There are no collateral or oral agreements between the Parties that are not stated
  in this Agreement. In entering into this Agreement, no party is relying on any promise,
  warranty, inducement, or representation other than those set forth in this Agreement. All the
  Exhibits hereto are incorporated in and constitute an integral part of this Agreement.

         20.      Amendments. This Agreement may be amended or modified only by a written
  instrument signed by all Parties hereto. No party shall have any obligation whatsoever to
  proceed with the Settlement under any terms other than substantially in the form provided and
  agreed to in this Agreement.

         21.     Successors and Assigns. This Agreement shall be binding upon and inure to
  the benefit of the Parties hereto and their respective heirs, executors, administrators,
  successors, transferees, and assigns, and upon any corporation or other entity with which any
  party hereto may merge, consolidate, or reorganize.

         22.     Cooperation in Drafting. This Agreement, together with any Exhibits, shall be
  deemed to have been mutually prepared by the Parties and shall not be construed against any of
  them by reason of authorship. The Parties agree that the terms and conditions of this
  Agreement were negotiated at arms-length and in good faith by the Parties, and reflect a
  Settlement that was reached voluntarily based upon adequate information, sufficient discovery,
  and after consultation with experienced legal counsel.



                                          Page 12of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 14 of 23 PageID #: 338



          23.    Non-Waiver. The waiver by one Party of any breach of the Agreement by any
  other Party shall not be deemed a waiver of any other prior or subsequent breach of this
  Agreement. If any Party hereto engages in a material breach of the terms hereof, the other
  Party, provided that it is in substantial compliance with the terms of this Agreement, may seek
  all remedies available at law and equity.

         24.     Severabilitv. If any part of this Agreement is found to be illegal, invalid,
  inoperative, or unenforceable in law or equity, such finding shall not affect the validity of any
  other provisions of this Agreement, which shall be construed, reformed, and enforced to effect
  the purposes thereof to the fullest extent permitted by law. If one or more of the provisions
  contained in the Agreement shall for any reason be held to be excessively broad in scope,
  subject matter or otherwise, so as to be unenforceable at law, the Parties agree that such
  provision(s) shall be construed to be limited or reduced so as to be enforceab le to the
  maximum extent under the applicable law. As noted in Section 5, however, this Agreement
  will not become final and effective unless the Court approves all of the material terms of the
  Settlement.

          25.     Knowing and Voluntary Agreement. Plaintiffs agree that they are entering
  into this Agreement knowingly, voluntarily, and with full knowledge of its significance.
  Plaintiffs further affirm that neither of them has been coerced, threatened, or intimidated into
  signing this Agreement and that they have been advised by an attorney of their own choosing
  in conjunction with their decision to enter into the Settlement and sign this Agreement.
  Plaintiffs' represent that they have conducted a thorough investigation into the facts of the
  Action and have diligently pursued an investigation of the claims asserted on behalf of
  Settlement Plaintiffs against Defendant. Based on their own independent investigation and
  evaluation, Plaintiffs believe that the settlement is fair, reasonable, and adequate and is in the
  best interest of the Settlement Plaintiffs, in light of all known facts and circumstances,
  including the risks of significant delay and defenses asserted by Defendant.

          26.    Warranty of No Other Lawsuits. Each Plaintiff represents and warrants that,
  other than the DLT Matter involving Kozlov, he has not filed any other lawsuit, administrative
  charge, or other legal action against the Defendant or any of the Released Parties, that remains
  pending as of the date of execution of this Agreement, and further that if any other lawsuit,
  administrative charge, or other legal action is in fact pending, he will immediately dismiss any
  and all such matters without any additional payment.

         27.    Notices. Any notices issued pursuant to the terms of this Agreement shall be
  sent by regular mail or email to the Parties at the addresses of their respective counsel as
  follows:

           For Plaintiffs, Settlement Plaintiffs            For Defendant:
            and Plaintiffs' Counsel:
           Richard Sinapi                                   Barry Miller
           Sinapi Law Associates                            Seyfarth Shaw LLP
           2374 Post Road, Suite 201                        Two Seaport Lane, Suite 300
           Warwick, RI 02886                                Boston, MA 02210
           Phone: 401-739-9690                              (617) 946-4800

                                           Page 13of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 15 of 23 PageID #: 339



          ras@sinapilaw.com                                 bmiUcr@seyfarth.com

         28 .  Time Periods. ln the event that any time period described in this Agreement
 expires on a Saturda y, Sund ay or legal holiday, such time period shall be extended through the
 nex t subsequent business day.

        29.    A uthority to Execute. Each of the individual s ex ecuting this Agreement
 warrants and represe nts that he or she has been dul y authorized and empowered to (a) execute
 this Agreement on behalf of such Party and (b) take appropriate ac tion required or permitted to
 be taken pursuant to the Agreement to e ffectuate its terms.

          30.     Execution in Counterparts. This Agreement may be executed in two or more
 co unterparts, all of which shall be considered one and the same agreement provided that
 co unse l for the Parties sha lI ex change among th emse lves original signed co unterparts.

        IN WITNESS WHEREOF, the Parties eac h voluntarily and without coercion, have
 caused thi s Agreement to be signed and entered under seal as of the respective dates written
 below as their free acts and deeds.


 -~
 Maxwell Koz lo v                                 Benjamin Bosis
                                                                                        I

           4/30/
 Date: ______   I~
             ___. _j_!_________                   Date:   _J}32LJ_~------
                                                  Brz i       niverrtt

                                                 /~ldt~-----
                                                  Name: ~Y \oC\.ffi C:h.t.rno~ -·----

                                                  '['itle: ~_i_\2_·--~~LL _.f\.n d\ ltii~\ r,\Sr\Y1A--\-iO /)

                                                  Date:   ·-~_\ Z-::;t__L_1'1_ _.




                                          Page 14of14
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 16 of 23 PageID #: 340




                Exhibit A
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 17 of 23 PageID #: 341



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

  MAXWELL D. KOZLOV and BENJAMIN
  D. BOSIS, individually and on behalf of
  other similarly situated individuals,

                     Plaintiffs,

         v.
                                                        Civil Action No. 1:19-cv-00028
  BROWN UNIVERSITY IN PROVIDENCE
  IN THE STATE OF RHODE ISLAND AND
  PROVIDENCE PLANTATIONS, alias,

                     Defendant.


                                    FINAL APPROVAL ORDER

         This matter came on to be heard on the Motion for Final Certification and Approval of

  Settlement filed by the Parties, and after consideration thereof, it is hereby,

                            ORDERED, ADJUDGED AND DECREED:

         1.      The Fair Labor Standards Act collective class described in the Joint Memorandum
                 of Law is granted final certification;

         2.      The proposed Settlement Agreement of the Parties filed with this Court in the
                 within action is granted final approval;

         3.      This matter is conditionally dismissed with prejudice, no interest, no costs, subject
                 to and conditioned upon the Defendant’s full and timely compliance with the
                 provisions of the approved Settlement Agreement, in particular, the distribution of
                 the Gross Settlement Proceeds; and,

         4.      This Court shall retain jurisdiction over the within action to enforce the
                 Settlement Agreement.

         ENTERED as an Order of this Court this ____ day of _____________________, 2019.

  ENTER:                                                 PER ORDER:



  John J. McConnell, J.

                                               Page 1 of 2
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 18 of 23 PageID #: 342




  Respectfully submitted, this ___ day of September, 2019.

  PLAINTIFFS MAXWELL                         DEFENDANT BROWN UNIVERSITY
  KOZLOV, BENJAMIN BOSIS, et al

  By their attorneys,                        By its attorneys:

  /s/ Richard A. Sinapi               ..     /s/ Michael E. Jusczyk
  Richard A. Sinapi (#2977)                  Michael E. Jusczyk (Bar #7791)
  Chloe A. Davis (#9334)                     Barry J. Miller (Mass. BBO# 661596), pro hac vice
  2374 Post Road, Ste. 201                   Hillary Massey (Mass. BBO# 669600), pro hac vice
  Warwick, RI 02886                          SEYFARTH SHAW LLP
  (401) 739-9690                             Two Seaport Lane, Ste. 300
  ras@sinapilaw.com                          Boston, MA 02210
  cad@sinapilaw.com                          (617) 946-4800
                                             mjusczyk@seyfarth.com
                                             bmiller@seyfarth.com
                                             hmassey@seyfarth.com



                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was filed electronically on

  September __, 2019 through the Court’s CM/ECF system, which will send notice of this filing

  to all counsel of record.

                                               s/ Richard A. Sinapi




                                             Page 2 of 2
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 19 of 23 PageID #: 343




                 Exhibit B
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 20 of 23 PageID #: 344


                                 Payout            Payout                     Source of
                                                               Nominal                        Total On-Call   Total Payout
                                Amount -          Amount -                    Nominal
                                                               Payment                           Hours          Amount
Names                          Supervisor         Manager                     Payment
Abdur-Razzaq, Jahi K          $   1,803.64                                                       248.50       $    1,803.64
Acevedo, Desiree J            $   2,536.70                                                       349.50       $    2,536.70
Adegbulugbe, Esther I                         $     9,176.62                                    1,755.75      $    9,176.62
Ahmed, Ezza                   $    2,072.18                                                      285.50       $    2,072.18
Alfaro, Kenia                                 $     4,093.74                                    1,566.50      $    4,093.74
Barland, Mathilde             $      892.74   $     1,766.59                                     799.00       $    2,659.34
Bazile, Michelle M            $    4,761.31                                                      656.00       $    4,761.31
Bennett, Andrea M             $   10,767.38                                                     1,483.50      $   10,767.38
Biagas-Hill, Randy            $    9,662.33                                                     1,331.25      $    9,662.33
Bosis, Benjamin D             $   11,415.16                                                     1,572.75      $   11,415.16
Brea, Taonelly                $    4,394.77                                                      605.50       $    4,394.77
Brooks, Keri R                $    3,590.94                                                      494.75       $    3,590.94
Brown, Alec D                 $    7,650.03                                                     1,054.00      $    7,650.03
Brunet, Logan W               $    1,291.94                                                      178.00       $    1,291.94
Camacho, Bianca               $    1,106.86                                                      152.50       $    1,106.86
Castro Davalos, Gloria B      $      990.73                                                      136.50       $      990.73
Champeau, Justin M            $    1,502.42   $     7,376.05                                    3,029.50      $    8,878.48
Chang, Victor                                 $     4,093.74                                    1,566.50      $    4,093.74
Cleary, Alison L              $    3,708.88   $     1,766.59                                    1,187.00      $    5,475.48
Coates, Jonathan M            $    2,389.73                                                      329.25       $    2,389.73
Cody, Eleanor A               $      471.78                                                      65.00        $      471.78
Contreras Carrera, Martin     $    1,477.02                                                      203.50       $    1,477.02
Costa, Mary J                 $      845.57                                                      116.50       $      845.57
Evans, Kyle                   $    2,903.24                                                      400.00       $    2,903.24
Farrias, Zachary J            $    1,633.07                                                      225.00       $    1,633.07
Farrow, Stacie L              $    2,239.12                                                      308.50       $    2,239.12
Ferenzi, Justin M             $    1,868.96                                                      257.50       $    1,868.96
Ferguson, Katherine M         $    5,164.13                                                      711.50       $    5,164.13
Fleming, Joseph M             $    7,833.29                                                     1,079.25      $    7,833.29
Franzen, Tessa                $      660.49   $ 16,013.02                                       3,154.75      $   16,673.51
Gannage, Catherine A                                           $   200.00   Manager Pool          0.00        $      200.00
Garcia, Geronimo              $      555.24                                                       76.50       $      555.24
Garcia, Giselle C             $    1,088.71                                                      150.00       $    1,088.71
Gomes, Savannah L                             $     7,376.05                                    2,822.50      $    7,376.05
Graham, Fiona J               $    1,829.04                                                      252.00       $    1,829.04
Gunanathan, Geetanjali        $    1,415.33   $ 22,014.48                                       4,407.00      $   23,429.80
Gutierrez Sanabria, Jorge D                   $ 4,234.86                                         810.25       $    4,234.86
Hardy, Aaron J                $         -                      $   200.00   Supervisor Pool      15.00        $      200.00
Hemenway, Molly M             $    3,835.90                                                      528.50       $    3,835.90
Hernandez, Neidin A           $         -                      $   200.00   Supervisor Pool      19.75        $      200.00
Huddleston, Jarrett E         $    1,088.71                                                      150.00       $    1,088.71
Huynh, Jo-Ann                 $    1,912.51                                                      263.50       $    1,912.51
Ip, Ivan N                    $      849.20                                                      117.00       $      849.20
Iwasaki, Nola C               $    1,193.96                                                      164.50       $    1,193.96
Jain, Tricia                  $    3,224.41                                                      444.25       $    3,224.41
Jaramillo, Brenda S (Sarai)                   $     8,090.79                                    3,096.00      $    8,090.79
Jimenez, Katherine M          $    5,793.77   $       851.94                                     961.25       $    6,645.71
Kabashi, Fortesa              $    6,058.69                                                      834.75       $    6,058.69
Kariuki, Anthony M            $    3,946.59                                                      543.75       $    3,946.59
Kim, Casey H                  $    4,721.39                                                      650.50       $    4,721.39
Kim, Kyunghan                 $         -                      $   200.00   Supervisor Pool       8.50        $      200.00
Knueppel, Jenna L             $    1,970.57                                                      271.50       $    1,970.57
Kobrick, Alisha D             $      500.81                                                      69.00        $      500.81
Kocks, Geoffrey D             $    2,162.91                                                      298.00       $    2,162.91
Kong, Abby H                                                   $   200.00   Supervisor Pool       0.00        $      200.00
Koss, Zoe A                   $         -                      $   200.00   Supervisor Pool      18.00        $      200.00
Kozlov, Maxwell D             $    4,362.11   $ 20,149.88                                       4,456.25      $   24,512.00
Laanstra-Corn, Maaike H       $      319.36                                                      44.00        $      319.36
Langlois, Luc M               $         -                      $   200.00   Supervisor Pool      16.00        $      200.00
Levy, Devra K                 $    4,409.29                                                      607.50       $    4,409.29
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 21 of 23 PageID #: 345


Lopez, America                    $    849.20    $   8,090.79                                  3,213.00    $   8,939.99
Love, Marques M                   $  2,801.62                                                   386.00     $   2,801.62
Lozano, Brittany R                $  1,005.25                                                   138.50     $   1,005.25
Martinez, Marisela                $    818.35                                                   112.75     $     818.35
Meeks, Amistad C                  $       -                     $   200.00   Supervisor Pool     13.00     $     200.00
Mera Evans, Tyco B                $    812.91                                                   112.00     $     812.91
Newitt, Julia S                   $  2,935.90                                                   404.50     $   2,935.90
Nguyen, Christina V               $  7,189.14                                                   990.50     $   7,189.14
Nguyen, Kimberly                  $  3,120.98                                                   430.00     $   3,120.98
Nguyen, Qui-Huong T               $  1,800.01                                                   248.00     $   1,800.01
Nguyen, Thang                     $  1,763.72                                                   243.00     $   1,763.72
Niesen, Shane H                   $    627.82                                                    86.50     $     627.82
Ochoa, Leslie M                   $  1,001.62                                                   138.00     $   1,001.62
Ostrowski, Benjamin J             $  5,637.72                                                   776.75     $   5,637.72
Park, Stephanie S                 $  5,940.75                                                   818.50     $   5,940.75
Paul, Austin E                    $  2,750.82                                                   379.00     $   2,750.82
Perez, Elisabeth E                $  8,381.28                                                  1,154.75    $   8,381.28
Pham, Gia Bao H                   $  1,262.91                                                   174.00     $   1,262.91
Portilla, William G               $ 11,444.19                                                  1,576.75    $ 11,444.19
Portugal, Antonella C             $  1,150.41                                                   158.50     $   1,150.41
Potee, Benjamin G                 $  8,738.74    $   3,575.00                                  1,888.00    $ 12,313.74
Pottinger, Ijahala                $  4,750.42                                                   654.50     $   4,750.42
Pruett-Fiederlein, Elena A        $  1,774.60                                                   244.50     $   1,774.60
Quebedeaux, Kylie R               $  1,553.23                                                   214.00     $   1,553.23
Rafatjoo, Alexander K                                           $   200.00   Supervisor Pool     0.00      $     200.00
Rhodenhiser, Emma Jane J                                        $   200.00    Manager Pool       0.00      $     200.00
Rilatos, Savanna M                $   3,649.00   $   3,575.00                                  1,186.75    $   7,224.00
Ruggieri, Amanda L                $   1,114.12                                                  153.50     $   1,114.12
Saidia, Lina                      $     660.49                                                   91.00     $     660.49
Sallembien, James H               $   4,795.78                                                  660.75     $   4,795.78
Sanchez, Lorenzo M                $   4,895.58                                                  674.50     $   4,895.58
Satish, Ella J                    $   1,030.65                                                  142.00     $   1,030.65
Seeger, Sara J                    $   4,665.14   $ 17,621.51                                   4,014.25    $ 22,286.65
Simpson, Hannah K                                               $   200.00   Manager Pool        0.00      $     200.00
Sirimoungkhons, Mallissa B        $   9,036.32                                                 1,245.00    $   9,036.32
Smolcic Larson, Lucas G           $   2,993.96                                                  412.50     $   2,993.96
Sow, Yacine                                      $   9,533.33                                  1,824.00    $   9,533.33
Tennis, Jessica D                 $   4,946.39                                                  681.50     $   4,946.39
Tomezsko, Thomas                  $   3,296.99                                                  454.25     $   3,296.99
Torres, Nathaniel A               $   5,646.79                                                  778.00     $   5,646.79
Tully, Selena N                   $   4,020.98                                                  554.00     $   4,020.98
Ugarte, Maria F                   $   1,154.04                                                  159.00     $   1,154.04
Vick, Logan                       $   8,564.55                                                 1,180.00    $   8,564.55
Vilela dos Reis Vianna, Biatriz   $     459.07                                                   63.25     $     459.07
Wilkinson, Blake A                $   5,463.53                                                  752.75     $   5,463.53
Wong, Ivy                         $   3,645.38                                                  502.25     $   3,645.38
York, Amber B                     $     691.33                                                   95.25     $     691.33
Yun, Anita P                      $   2,685.49                                                  370.00     $   2,685.49
Total                             $ 298,400.00   $ 149,400.00   $ 2,200.00                     77,948.50   $ 450,000.00
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 22 of 23 PageID #: 346




                Exhibit C
Case 1:19-cv-00028-JJM-LDA Document 36-1 Filed 10/01/19 Page 23 of 23 PageID #: 347



                                                 Joint Statement


Brown University and a group of current and former student workers have amicably resolved a pending legal
action related to the Brown University Dining Services (“BuDS”) program. The resolution affects students who
worked as Supervisors, Assistant Managers or Managers in the Blue Room, Carts or Cashiers units of BuDS
between January 2016 and October 2018.


A student worker made an inquiry with the Rhode Island Department of Labor and Training, and he and another
student subsequently filed a complaint in U.S. District Court seeking to represent a broader group of BuDS
student workers. On Sept. XX, 2019, Brown University and the plaintiffs in the federal case reached an amicable
resolution of that legal proceeding, pertaining to work performed by certain categories of BuDS students
employed between January 2016 and October 2018, while Brown and the Rhode Island Department of Labor
and Training agreed to an amicable resolution of the related state agency action.


Significant facts and legal claims were in dispute. Brown believes the legal actions have no merit, while
the students maintain they were not appropriately compensated for the full extent of work performed, including
on‐call time. The parties agreed to resolve these legal proceedings to eliminate the burden, risk, and expense of
further litigation. Both the federal court and the state agency have approved the settlement agreement and
determined it to be a fair resolution of the issues presented.


Current and former BuDS student workers who are eligible to participate in this settlement action will receive
notification of their eligibility and further instructions.      As noted above, the settlement pertains only to
individuals who worked as Supervisors, Assistant Managers or Managers in the Blue Room, Carts and Cashiers
units of BuDS from January 2016 to October 2018. No other BuDS workers are affected.


Student workers will remain an essential part of dining operations at Brown. For those students who seek
campus employment, Brown remains committed to ensuring experiences that enable students to effectively
balance their academic study and other activities with their employment.


Per the terms of the settlement agreement, all parties have agreed to limit their public communications on these
legal matters to this joint statement.
